Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                          Illinois Official Reports                         the accuracy and
                                                                            integrity of this
                                                                            document
                                  Appellate Court                           Date: 2019.07.16
                                                                            08:36:37 -05'00'



        Openlands v. Department of Transportation, 2018 IL App (1st) 170340



Appellate Court      OPENLANDS, an Illinois Not-for-Profit Corporation, and SIERRA
Caption              CLUB, a California Not-for-Profit Corporation, Plaintiffs-Appellants,
                     v. THE DEPARTMENT OF TRANSPORTATION, an Illinois State
                     Agency; ANN L. SCHNEIDER, in Her Official Capacity as Secretary
                     of Transportation; THE BOARD OF THE CHICAGO
                     METROPOLITAN AGENCY FOR PLANNING, an Illinois
                     Municipal Corporation; and THE METROPOLITAN PLANNING
                     ORGANIZATION POLICY COMMITTEE, an Illinois Public
                     Agency, Defendants-Appellees.



District & No.       First District, Third Division
                     Docket No. 1-17-0340



Filed                May 23, 2018
Rehearing denied     July 3, 2018



Decision Under       Appeal from the Circuit Court of Cook County, No. 14-CH-6630; the
Review               Hon. David B. Atkins, Judge, presiding.



Judgment             Affirmed.


Counsel on           Howard A. Learner and Rachel L. Granneman, of Environmental Law
Appeal               & Policy Center, of Chicago, for appellants.
                             Lisa Madigan, Attorney General (David L. Franklin, Solicitor
                             General, and Evan Siegel, Assistant Attorney General, of counsel),
                             and Holland & Knight, LLP (Christopher J. Murdoch, of counsel),
                             both of Chicago, for appellees.



     Panel                   JUSTICE LAVIN delivered the judgment of the court, with opinion.
                             Justices Fitzgerald Smith and Howse concurred in the judgment and
                             opinion.


                                              OPINION

¶1         Plaintiffs-appellants Openlands, an Illinois not-for-profit, and the Sierra Club, a
       California not-for-profit, appeal from the trial court’s order granting summary judgment to
       the Illinois Department of Transportation (Transportation Department), the Chicago
       Metropolitan Agency for Planning (Chicago Metro Planning Agency), and the Metropolitan
       Planning Organization Policy Committee (MPO Policy Committee). In granting defendants’
       motion, the court thereby denied plaintiffs’ dueling summary judgment motion and
       sanctioned further progress on the Illiana Tollway project, a proposed 47-mile, billion-dollar
       tollway, running from Interstate 55 in Illinois to Interstate 65 in Indiana. Plaintiffs have
       objected on the basis of their taxpayer status and argument that the tollway expenditures
       violate Illinois law. Their reason for the challenge, however, is that the tollway development
       and accompanying traffic would allegedly jeopardize the Midewin National Tallgrass Prairie,
       which runs near the southern boundary of the proposed tollway project. Plaintiffs ask that we
       reverse the trial court’s judgment and grant their motion instead. For the reasons to follow,
       we affirm.

¶2                                           BACKGROUND
¶3         The Chicago Metro Planning Agency and its governing board (Chicago Metro Planning
       Agency Board or Board) is a special district “unit of government,” which was created by the
       Regional Planning Act (70 ILCS 1707/1 et seq. (West 2014)) to address transportation
       challenges in northeastern Illinois. The other key player in this case is the MPO Policy
       Committee, a federally designated organization under the Federal-Aid Highway Act (23
       U.S.C. § 101 et seq. (2012)) that also addresses local transportation matters. Metropolitan
       planning organizations (MPOs) exist in urban areas with a population of over 50,000 people
       and are formed generally by agreement with the governor and units of local government, or
       otherwise by state or local law. Id. § 134(d).
¶4         Pursuant to the aforementioned transportation statutes, in March 2007, the Chicago Metro
       Planning Agency and the MPO Policy Committee entered into a memorandum of
       understanding identifying the “working relationship between the two boards” with respect to
       the northeastern transportation system, acknowledging that both state and federal law
       controlled. The agreement covered the geographic “metropolitan planning area as defined by
       the Regional Planning Act” and by federal regulations and thus included northeastern

                                                 -2-
     counties, plus additional counties under the MPO Policy Committee’s authority. See id.
     § 134(b)(1), (e); 23 C.F.R. § 450.104 (2014) (defining “metropolitan planning area” as that
     defined by the MPO and governor to identify where the metropolitan transportation planning
     is carried out); 23 C.F.R. § 450.312(a) (2014) (the metropolitan planning area encompasses
     the entire urbanized area plus any contiguous area expected to become urbanized within a
     20-year period and the metropolitan planning area may be further expanded to encompass a
     statistical area defined by the federal budget office).1
¶5       Consistent with the statutes, the parties agreed that the Chicago Metro Planning Agency
     Board would develop “an integrated comprehensive regional plan” and the MPO Policy
     Committee would develop “long-range transportation plans and transportation improvement”
     for the Chicago metro area. Indeed, federal statutes provide that an MPO must adopt both
     long-range “metropolitan transportation plans,” with a planning horizon of 20 years, known
     as MTPs, and short-range “transportation improvement programs,” known as TIPs, which are
     updated every four years, in metropolitan areas. See 23 U.S.C. § 134(c)(1) (2012); 23 C.F.R.
     §§ 450.322(a), 450.324(a) (2014). For federal funding, the transportation project must be
     included in both the long- and short-range planning for the region. See 23 U.S.C. § 134(c)
     (2012).
¶6       The memorandum of understanding between the parties stated that “federal regulations
     require the MPO to approve various plans, programs and related documents” but that the
     Chicago Metro Planning Agency Board would be the body to develop those plans, programs,
     and documents. The Chicago Metro Planning Agency Board was to receive input and
     recommendations from various groups/committees, and the Board “will then forward its
     recommendation with comments to the [MPO] Policy Committee, which will act upon that
     recommendation. The [MPO] Policy Committee will take final action as required by federal
     law.” A footnote in the memorandum of understanding document states it was subsequently
     reaffirmed in 2009, 2010, 2012, 2013, and 2015. Finally, the footnote says it was revised and
     affirmed in March 2015 as well (although it is unclear as to what was revised).2
¶7       Here, in 2010, the MPO Policy Committee adopted a long-range metropolitan
     transportation plan, which apparently also encompassed a short-range forecast, called the
     “GO TO 2040” plan, which the Chicago Metro Planning Agency Board likewise determined
     would serve as its comprehensive regional plan. According to a federal report, the “GO TO
     2040” was Chicago’s first comprehensive regional plan in more than 100 years, addressing
     an array of issues like transportation, housing, economic development, open space, the
     environment, and quality-of-life matters in the region’s 284 communities.

         1
            While a 1981 document signed by the Illinois governor designated the MPO’s geographic
     metropolitan planning area to be “the urbanized areas of Chicago, Aurora-Elgin, and Joliet,” we
     presume the metropolitan planning area identified in the 2007 memorandum of understanding eclipsed
     this document.
          2
            The 2014 agreement echoed earlier agreements from 1955 and 1968 between the City of Chicago,
     Cook County, and the State of Illinois, through the Department of Public Works and Buildings. In those
     memorandums of understanding, the parties likewise aimed to study traffic patterns so as to relieve the
     Chicago metro area of traffic and congestion problems. The 1955 agreement stated the parties would
     take a 50% portion of federal aid via the federal highway program, and in the 1968 agreement, a 75%
     portion. The MPO in the Chicago region was previously called the Chicago Area Transportation Study
     (or CATS).

                                                    -3-
¶8          Several years later, in 2013 and 2014, the Transportation Department sought to amend
       the “GO TO 2040” plan to include the Illiana Tollway project. See 23 C.F.R. § 450.104
       (2014) (an “amendment” is a “revision to a long-range statewide or metropolitan
       transportation plan, [and] TIP” and includes “the addition *** of a project,” requiring public
       review and comment). The Chicago Metro Planning Agency voted against this amendment,
       while the MPO Policy Committee voted contrarily to include the Illiana Tollway in the “GO
       TO 2040” plan and also voted to approve the short-term plan to include the Illiana Tollway.3
       In addition, the head of the Transportation Department similarly voted in favor of the
       amendments, having obligated about $40 million in state funds towards the Illiana Tollway
       with a proposed investment of much more and with the concomitant goal of obtaining federal
       financial aid. In their briefs, the parties have not parsed out exactly how the “GO TO 2040”
       plan or the tollway project would be funded. Nonetheless, they have stated that the Illiana
       Tollway is a “fiscally constrained” capital project, meaning that both the long- and short-term
       federal plans contain “sufficient financial information for demonstrating that projects” in the
       plan “can be implemented using committed, available, or reasonably available revenue
       sources.” See id. The parties likewise have not identified exactly how the tollway project
       would be constructed, such as who would oversee the building project, actually build the
       tollway, or the exact role of the Transportation Department in the project. Nor have they
       detailed exactly how the governing boards plan to negotiate transportation matters with
       Indiana. In short, the briefs give short shrift on details in this very niche area of law.
¶9          In any event, following the MPO Policy Committee’s vote in favor of the Illiana Tollway,
       plaintiffs filed suit, ultimately landing on an amended complaint for declaratory and
       injunctive relief to preclude the tollway’s development in an effort to protect the Midewin
       National Tallgrass Prairie and other natural resources they claimed would be adversely
       impacted by the tollway project. Plaintiffs alleged that the Chicago Metro Planning Agency
       Board violated section 60(c) of the Regional Planning Act (70 ILCS 1707/60(c) (West 2014))
       by failing to adopt a regional transportation decision-making process to ensure that all MPO
       plans, reports, and programs were approved by the Chicago Metro Planning Agency Board
       prior to final approval by the MPO Policy Committee. As a result, the MPO Policy
       Committee had “no authority to consider or approve” the Transportation Department’s
       amendments to the “GO TO 2040” plan to include the Illiana Tollway as a “fiscally
       constrained” capital project. Accordingly, they claimed the MPO Policy Committee’s vote to
       amend the plan was not authorized under section 60(c) and hence any development was not
       authorized. Plaintiffs claimed they would be harmed as taxpayers due to the illegal use of
       public funds and their use of natural resources adversely affected.
¶ 10        The Transportation Department filed an amended answer to the complaint and asserted
       affirmative defenses. It contended the metropolitan transportation plan amendment was
       proper and valid, while also admitting to continue state fund expenditures in planning for the
       Illiana Tollway.



           The Federal Highway Administration, in its 2014 report certifying the Chicago transit region’s
           3

       compliance with federal requirements, acknowledged that the parties had reached conflicting decisions
       on whether to include the Illiana Tollway project in the “GO TO 2040” plan. In spite of this, the review
       found the Chicago metro area to be in compliance with federal requirements.

                                                      -4-
¶ 11        The parties then filed cross-motions for summary judgment. As in their complaint,
       plaintiffs claimed the amendments to the “GO TO 2040” plan violated the Regional Planning
       Act and were unauthorized, void, and without legal effect. They argued the Transportation
       Department was barred from developing the tollway and asked that the trial court declare the
       MPO Policy Committee vote void and Transportation Department expenditures unauthorized
       with an injunction against further spending.
¶ 12        The Transportation Department filed a motion for summary judgment in response. The
       Chicago Metro Planning Agency Board together with the MPO Policy Committee also filed a
       separate summary judgment motion. As with its affirmative defense, the Transportation
       Department asserted that plaintiffs’ state law claims were preempted by the Federal-Aid
       Highway Act. It contended section 60(c) of the Regional Planning Act could not limit the
       MPO Policy Committee’s federally prescribed procedure of adopting long- and short-range
       plans for the Chicago metro area. As such, it argued section 60(c) was unenforceable. The
       Chicago Metro Planning Agency Board and the MPO Policy Committee added that the
       approval power conferred through section 60(c) was “advisory” and not binding. They
       argued this interpretation preserved the constitutionality of the statute and avoided any
       possible preemption problem. Citing the 2007 memorandum of understanding, which was
       reaffirmed in 2015, the Chicago Metro Planning Agency Board argued it would defer to the
       MPO Policy Committee’s authority in relationship to approving the Illiana Tollway project.
¶ 13        In the trial court’s written order addressing the parties’ summary judgment motions, the
       trial court first noted that in January 2015, the governor had halted the Illiana Tollway by
       executive order but that, according to the Transportation Department, the tollway was still
       identified in the long-range plan and the Transportation Department would be prepared to
       move forward with the project at any time. Finding the issue was not moot, the trial court
       proceeded in its analysis, ultimately siding with the defendants. The court declared the issue
       before it was whether section 60(c) of the Regional Planning Act was preempted by federal
       law. After noting that the MPO Policy Committee was a creature of federal law, the court
       found that “Permitting [the Chicago Metro Planning Agency] to have unfettered power to
       screen off transportation projects that receive federal money would necessarily impede on the
       MPO’s federally empowered discretion in approving highway projects.” The court concluded
       the plaintiffs’ interpretation of the Regional Planning Act would conflict with the
       Federal-Aid Highway Act. The court held the Transportation Department’s disbursal of funds
       for the tollway project would not be illegal.
¶ 14        Plaintiffs appealed.4

¶ 15                                        ANALYSIS
¶ 16      Plaintiffs now challenge the trial court’s judgment denying their summary judgment
       motion and granting that in favor of defendants. The Transportation Department filed a

          4
           In June 2015, plaintiffs won a summary judgment motion in federal court declaring that the
       Federal Highway Administration’s approval of a tier 1 environmental impact statement for the
       proposed Illiana Expressway was arbitrary and capricious and in violation of the National
       Environmental Policy Act. See Openlands v. United States Department of Transportation, 124 F. Supp.
       3d 796, 810 (N.D. Ill. 2015). The matter was remanded for further administrative proceedings. Id. at
       810-11.

                                                    -5-
       response brief, as did the Chicago Metro Planning Agency Board together with the MPO
       Policy Committee. Where, as here, parties file cross-motions for summary judgment, they
       agree that only a question of law is involved and invite the court to decide the issues based on
       the record. Pielet v. Pielet, 2012 IL 112064, ¶ 28. That said, however, the mere filing of
       cross-motions for summary judgment does not establish that there is no issue of material fact,
       nor does it obligate a court to render summary judgment. Id. Summary judgment should be
       granted only where the pleadings, depositions, admissions, and affidavits on file, when
       viewed in the light most favorable to the nonmoving party, show that there is no genuine
       issue as to any material fact and that the moving party is clearly entitled to judgment as a
       matter of law. Id. ¶ 29; 735 ILCS 5/2-1005(c) (West 2014). Where a case is decided through
       summary judgment, our review is de novo, and we may affirm the trial court’s decision for
       any reason in the record. Moline School District No. 40 Board of Education v. Quinn, 2016 IL
       119704, ¶ 15; Parker v. House O’Lite Corp., 324 Ill. App. 3d 1014, 1020 (2001).
¶ 17       As below, plaintiffs’ primary contention on appeal is that the MPO Policy Committee
       lacked the authority to amend the “GO TO 2040” plan to include the Illiana Tollway project.
       To address this contention, we first turn to the statutes themselves.
¶ 18       Metropolitan transportation planning falls under section 134 of the Federal-Aid Highway
       Act (23 U.S.C. § 134 (2012)). As set forth above, the MPO for the northeastern Chicago
       region was created by agreement pursuant to state law, as both the Chicago Metro Planning
       Agency and the MPO Policy Committee entered into a memorandum of understanding. See
       id. § 134(d)(1). Each MPO consists of local elected officials, officials of public agencies
       involved with major metro transportation modes, and appropriate state officials, and
       moreover, to effect transportation planning, states can enter into interstate compacts. See id.
       § 134(d)(2), (f). The MPO for the Chicago region is specifically made up of a member from
       the Council of Mayors, the Regional Transportation Authority, the Chicago Department of
       Transportation, the Transportation Department, the Metra, the Illinois State Toll Highway
       Authority, the Chicago Transit Agency, northeastern counties (identified infra ¶ 22), Pace,
       private providers, railway companies, the Federal Transit Administration, the Federal
       Highway Administration, and two members from the Chicago Metro Planning Agency.
¶ 19       Each MPO retains a national interest in promoting safe and efficient management,
       operation, and development of transportation between states and urbanized areas. 23 U.S.C.
       § 134(a)(1) (2012). Generally, an MPO’s goal is to plan projects that support economic
       vitality in the region, increase transportation safety, and protect and enhance the
       environment, among other things. See id. § 134(h)(1). The planning process is
       “performance-based” consistent with the national goals of safety, infrastructure maintenance,
       congestion reduction, and environmental sustainability, et cetera. See id. §§ 134(h)(2),
       150(b). MPOs may deal with more than one metro planning area and also must coordinate
       and consult with officials responsible for other transportation matters on the state or local
       level. Id. § 134(g)(3). In addition, they must integrate other states’ transportation plans into
       their own. Id. § 134(h)(2)(d).




                                                  -6-
¶ 20       As stated, to accomplish its interstate and intrastate transportation goals, the MPO, while
       cooperating with state and public transportation operators, 5 must adopt both a 20-year
       long-range and a 4-year, short-range transportation plan in metropolitan areas. See id.
       § 134(c)(1); 23 C.F.R. §§ 450.322(a), 450.324(a) (2014). The long-range transportation plan
       must include such things as a performance report, a financial plan identifying public and
       private funding sources available, and coordinate with Clean Air Act (42 U.S.C. § 7401
       et seq. (2012)) agencies. 23 U.S.C. § 134(i)(2), (3) (2012). The long-range plan requires
       coordination with various state and local agencies, and the MPO also must allow for public
       comment, in addition to publishing the plan for all to review. Id. § 134(i)(6). A short-range
       plan similarly must have a financial forecast, be consistent with the long-range plan, provide
       for notice and comment by interested parties, and be published for public review. Id.
       § 134(j). For federal funding, the transportation project must be included in both the long-
       and short-range planning for the region, and the federal secretary of transportation must
       certify that the planning process of each MPO is being carried out in accordance with federal
       law and that the short-term plan has been approved by the MPO and governor. See id.
       § 134(c), (j), (k).
¶ 21       Thus, as has been stated, each state-designated MPO holds the sole responsibility for
       developing via solicitation of member municipalities, endorsing, and submitting to the
       federal secretary of transportation all project requests for the use of Highway Trust Funds
       apportioned to the subdivisions within the MPOs’ regional jurisdiction. County of Los
       Angeles v. Coleman, 423 F. Supp. 496, 498 (D.D.C. 1976).
¶ 22       Turning to the state provisions at issue, the purpose of the Regional Planning Act is to
       describe the powers and responsibilities of the Chicago Metro Planning Agency, “a unit of
       government” created to address transportation challenges in northeastern Illinois (including
       Cook, Du Page, Kane, Kendall, Lake, McHenry, and Will Counties). 70 ILCS 1707/5, 10
       (West 2014). A unit of local government includes counties, municipalities, townships, special
       districts, and units designated by law as having limited governmental powers. Ill. Const.
       1970, art. VII, § 16; Blanchard v. Berrios, 2016 IL 120315, ¶ 41. Here, the Regional Planning
       Act is included in Chapter 70, entitled “special districts,” of the Illinois statutes, presumably
       because the Chicago Metro Planning Agency provides a single service of regional
       transportation planning and serves as a “political subdivision, body politic, and municipal
       corporation.” 70 ILCS 1707/15(a) (West 2014); see Pace v. Regional Transportation
       Authority, 346 Ill. App. 3d 125, 142 (2003) (a special district is a relatively autonomous local
       government that provides a single service). Special districts, like the Chicago Metro Planning
       Agency, are creations of the legislature and thus the statutes granting them power are to be
       strictly construed; their powers are not to be enlarged by construction. Baker v. Forest
       Preserve District, 2015 IL App (1st) 141157, ¶ 39. While plaintiffs appear to consistently
       suggest that the Chicago Metro Planning Agency is a “state agency,” and cite various cases

           5
             A “public transportation operator” is “the public entity which participates in the continuing,
       cooperative, and comprehensive transportation planning process” under section 134 and “is the
       designated recipient of Federal funds” generally for transportation. 23 C.F.R. § 450.104 (2014).
           6
             Also, by its terms, the 1970 Illinois Constitution recognizes three categories of state and local
       government in Illinois—the State and its agencies, units of local government, and school districts. Ill.
       Const. 1970, art. VII, § 1.

                                                      -7-
       with regard to agency law, the statutes make clear that it is a special district unit of local
       government.
¶ 23       The Chicago Metro Planning Agency Board, which is the legislative body responsible for
       funding and implementing the transportation planning, consists of 15 voting members from
       the various northeastern-region counties and City of Chicago, appointed by local government
       for four-year terms. 70 ILCS 1707/15, 25 (West 2014). The Chicago Metro Planning
       Agency’s duties include providing a “policy framework under which all regional plans are
       developed,” coordinating “regional transportation and land use planning,” and identifying
       and promoting “regional priorities.” Id. § 20. The Board’s jurisdiction is limited to the
       northeastern region, although the board can enter into agreements with other units of local
       government outside but contiguous to its jurisdiction. Id. § 30. However, the Regional
       Planning Act states that, “For activities related to the MPO, the jurisdiction of the MPO shall
       be that area defined by federal requirements.” Id. The Board can sue and be sued; enter into
       agreements with local governments, transportation agencies, state agencies, federal agencies,
       and people in order to implement the Regional Planning Act; accept and expend funds and
       moneys; enter into contracts; purchase real or personal property; and exercise any implied
       powers that are necessary or convenient for the Board to accomplish its purposes and that are
       not inconsistent with its express powers, among other things. Id. § 35.
¶ 24       One of the Board’s primary duties is to create a regional comprehensive plan every five
       years (or consistent with federal law) for land use and transportation while also identifying
       and advocating for regional priorities. Id. §§ 45, 50. To that end, the Board must work
       cooperatively with other entities including units of local government, citizens, and
       environmental groups, and the plan must include forecasts for the overall growth and change
       in the region, land use, and transportation policies, along with a 20-year planning forecast,
       and a listing of public investment priorities, among other things. Id. § 45. The plan is to
       “present the goals, policies, guidelines, and recommendations to guide the physical
       development of the Region,” and any “elements” of the plan relating “to transportation shall
       be developed cooperatively with the [MPO] Policy Committee.” Id. Each local government,
       transportation agency, and state agency must cooperate with the Board, providing any
       information requested. Id. § 51. This, for example, is to create consistency between
       municipal or county plans and the Board’s regional plan. Id. In cooperation with the MPO
       Policy Committee, the Board must adopt a transportation financial plan. Id. § 55. To carry
       out the powers and purposes of the Chicago Metro Planning Agency, the Board can seek
       federal funding from the MPO or nontraditional federal funds, as well as from state, regional,
       and local sources. Id. § 62.
¶ 25       Section 60 of the Regional Transportation Act recognizes that the MPO Policy
       Committee is “federally designated” for the Chicago region to approve “all plans, reports,
       and programs required of an MPO.” Id. § 60(a). Section 60 also states that its intent is for
       federal transportation and investment decisions to be “fully integrated into the regional
       planning process.” Id. § 60(b). At issue in this case is subsection 60(c), which specifically
       states:
               “The Board, in cooperation with local governments and transportation providers, shall
               develop and adopt a process for making the transportation decisions that require final
               MPO approval pursuant to federal law. That process shall comply with all applicable
               federal requirements. The adopted process shall ensure that all MPO plans, reports,

                                                  -8-
                and programs shall be approved by the CMAP Board prior to final approval by the
                MPO.” Id. § 60(c).
¶ 26        Plaintiffs hang their hat on the language of section 60(c) requiring that the Chicago Metro
       Planning Agency Board approve all MPO plans, reports, and programs prior to final
       approval by the MPO Policy Committee. Plaintiffs argue that the language of this clause,
       which utilizes “shall,” is clear and unambiguous. Thus, in this case, they argue the MPO
       Policy Committee’s vote to include the Illiana Tollway in the short- and long-range regional
       planning was nullified by the Chicago Metro Planning Agency Board’s vote to exclude it.
       Plaintiffs assert that further development of the Illiana Tollway is prohibited. Defendants
       respond that plaintiffs’ interpretation of section 60(c) renders the statute ambiguous and
       internally inconsistent, and they further assert that the language delineating the groups’
       separate responsibilities is directory.
¶ 27        The word “shall” generally indicates the legislature’s intent to impose a mandatory
       obligation. People v. Robinson, 217 Ill. 2d 43, 50 (2005); Pace, 346 Ill. App. 3d at 140. The
       term does not have a fixed or inflexible meaning, however, and may be given a permissive or
       directory interpretation depending on the legislative intent. Pace, 346 Ill. App. 3d at 140. “If
       the provision merely directs a manner of conduct to guide officials or is designed to secure
       order, system, and dispatch in proceedings, it is generally directory.” Id. In other words, we
       presume commands to government officials regarding procedure are usually directory, but
       this presumption is overcome when there is negative language prohibiting further action in
       the case or when the official’s failure to follow the procedure will generally injure the right
       the procedure was designed to protect. People v. Delvillar, 235 Ill. 2d 507, 517 (2009);
       Robinson, 217 Ill. 2d at 56. As such, when a statute expressly prescribes a consequence for
       failure to obey a statutory provision, that is very strong evidence the legislature intended that
       consequence to be mandatory. Robinson, 217 Ill. 2d at 54.
¶ 28        Whether a statutory command is mandatory or directory is a question of statutory
       construction, which we will also review de novo. Id. The answer is a matter of legislative
       intent, for which we turn to the language of the statute, which must be read in its plain and
       ordinary meaning while keeping in mind the subject the statute addresses and apparent intent
       of the legislature in enacting it. Id.; In re M.I., 2013 IL 113776, ¶ 15; Wauconda Fire
       Protection District v. Stonewall Orchards, LLP, 214 Ill. 2d 417, 430 (2005). We also must
       presume that several statutes relating to the same subject—in this case, regional
       transportation planning—are governed by one spirit and a single policy, and that the
       legislature intended the several statutes to be consistent and harmonious. Uldrych v. VHS of
       Illinois, Inc., 239 Ill. 2d 532, 540 (2011). Moreover, when the spirit and intent of the
       legislature are clearly expressed and the objects and purposes of a statute are clearly set forth,
       courts are not bound by the literal language of a particular clause of the statute that might
       defeat such clearly expressed legislative intent. Id.
¶ 29        Here, reading the federal and state statutes together, considering their overall intent and
       the language of section 60(c), we conclude that the legislature’s use of the word “shall” with
       regard to the Chicago Metro Planning Agency Board’s approval process was directory, rather
       than mandatory. 7 First, there is no negative language prohibiting further action if the

           7
            We reject plaintiffs’ assertion that the mandatory-directory argument was forfeited because it was
       not raised below. Contrary to this contention, the Chicago Metro Planning Agency Board and also the

                                                      -9-
       Chicago Metro Planning Agency Board does not first approve of all MPO plans, reports, and
       programs. In fact, the Regional Planning Act contains numerous directives employing the
       word, “shall,” without identifying consequences for failing to enforce the obligatory
       language. For example, the Board “shall be responsible for developing and adopting a
       funding and implementation strategy for an integrated land use and transportation planning
       process”; the Board “shall create a Wastewater Committee”; the Board “shall develop,
       implement, and maintain a process” for public participation; the Chicago Metro Planning
       Agency “shall be the authoritative source for regional data collection” and its “official
       forecasts shall be the foundation for all planning in the region”; the Chicago Metro Planning
       Agency Board “shall be responsible for identifying regional priorities”; and, finally, each
       “local government, transportation agency, and State agency shall cooperate with and assist
       the Board in carrying out its functions.” 70 ILCS 1707/15(a), 15(e)(1), 40(a), 44, 50(a), 51
       (West 2014). The use of the word “shall” throughout the statute thus directs the Chicago
       Metro Planning Agency and its Board in their conduct while securing order and dispatch in
       how they are to proceed. The statute, as written, is clearly a blue print for how government
       officials are to proceed. While we are not called upon to decide whether the above-stated
       sections of the Regional Planning Act are mandatory or directory, we observe that the
       frequent use of the word “shall” throughout the statute indicates that the word cannot always
       be given a mandatory reading. No one has developed an argument that failure to abide by
       these provisions would result in the cancellation or suspension of a planned project, let alone
       a project approved by a federally-designated entity like the MPO Policy Committee. We find
       section 60(c) no different in its governmental directives. There are no specific consequences
       cited for the Chicago Metro Planning Agency Board’s failure to first approve the MPO’s
       plans, reports, and programs. See In re M.I., 2013 IL 113776, ¶ 16 (noting a directory reading
       acknowledges that no specific consequence is triggered by failure to comply with the statute).
¶ 30       Second, plaintiffs have not identified a right that is being injured by the Chicago Metro
       Planning Agency’s failure to first approve of all MPO plans, reports, and programs. The
       procedure in the Regional Planning Act sets forth that the Board is to act cooperatively with
       the MPO Policy Committee in creating a process for making transportation decisions, while
       also complying with all federal requirements. Those federal requirements, under the
       Federal-Aid Highway Act, state that all MPOs are to offer final approval of long- and
       short-range transportation plans. Nothing in the Regional Planning Act identifies what the
       Chicago Metro Planning Agency’s “process” must entail, whether it be votes by the
       governing body or something more or less. Likewise, nothing in section 60(c) says that
       failure to obtain an affirmative vote by the Chicago Metro Planning Agency Board prohibits
       the MPO Policy Committee from reaching and implementing its own decision. We find that
       section 60(c), rather than requiring first a positive yes vote for MPO plans from the Chicago
       Metro Planning Agency Board, requires only that the two governing bodies act cooperatively
       together. A more reasonable reading of the statute is that the Chicago Metro Planning

       MPO Policy Committee argued extensively in their summary judgment motion that the Chicago Metro
       Planning Agency Board’s approval power under section 60(c) was advisory. Plaintiffs could easily
       anticipate a directory reading of the statute from that argument. What’s more, plaintiffs have asked us
       to interpret section 60(c) of the Regional Planning Act. We have done so using the mandatory-directory
       dichotomy, which is a canon of statutory interpretation that cannot be forfeited. JPMorgan Chase Bank,
       N.A. v. Earth Foods, Inc., 238 Ill. 2d 455, 462 (2010).

                                                     - 10 -
       Agency Board’s approval of all MPO plans, reports, and programs is meant to ensure that the
       MPO Policy Committee is aware of any local assent or dissent relating to MPO matters. The
       “approval” is not carried out for the purpose of authorizing the MPO Policy Committee’s
       actions. See People ex rel. Illinois Department of Corrections v. Hawkins, 2011 IL 110792,
       ¶ 23 (courts are not bound by a statute’s literal language if it produces absurd or unjust
       results not contemplated by the legislature).
¶ 31       Our interpretation of the statute is consistent with the 2015 memorandum of
       understanding that has been in place between the MPO Policy Committee and the Chicago
       Metro Planning Agency for a number of years. Per that agreement, the Board is to forward
       recommendations to the MPO Policy Committee, but the MPO Policy Committee is to “act”
       on the recommendations and “take final action as required by federal law.” We also find it
       persuasive that the Chicago Metro Planning Agency Board, the special district unit of local
       government in charge of regional planning, interprets its own authority as secondary to the
       MPO Policy Committee. It does not claim to have primacy over transportation decisions by
       the MPO Policy Committee.
¶ 32       Examining the state and federal statutes more broadly, this makes sense. While MPOs are
       created pursuant to state or local law, they are ultimately creatures of the federal government.
       The parties have not identified the number of MPOs that exist among the various urbanized
       areas in the United States, but we presume there are many. These MPOs are tasked with
       managing transportation in the regional area but also maintaining consistency among the
       various MPOs across the country and also with federal environmental regulations. They thus
       have broader policy and jurisdictional reach than the Chicago Metro Planning Agency. This
       much is reflected in the MPO Policy Committee’s governing body makeup, which includes
       among its board members not just the northeastern counties that form the Chicago Metro
       Planning Agency, but other state, local, and federal transportation agencies, as well as two
       members of the Chicago Metro Planning Agency. The MPO Policy Committee thus
       represents the interests of the entire State of Illinois and also interstate interests, while the
       Chicago Metro Planning Agency’s interests are confined to the northeastern counties.
¶ 33       Given the intent of the Congress to offer MPOs long-standing, broad authority over their
       regional urban planning areas, it would make little sense for the Illinois legislature to create a
       statute allowing a special district unit of local government to effectively preempt the federal
       provision. Were we to hold otherwise, any special district unit of local government could
       block an interstate project, preventing MPOs from fulfilling their federal objective of
       providing metropolitan transportation plans in their jurisdictional area. Rather than finding
       the Regional Planning Act at odds with this objective, we find our interpretation of the statute
       shows it is consistent with it.
¶ 34       Likewise, by holding that the statute is clear and unambiguous in providing that all
       transportation plans require first and final approval only by the MPO, we need not address
       the parties’ arguments that section 60(c) is constitutionally preempted by federal law. When
       state law conflicts with a federal statute, state law is preempted by the supremacy clause and
       its application is unconstitutional. Board of Education, Joliet Township High School District
       No. 204 v. Board of Education, Lincoln Way Community High School District No. 210, 231 Ill.
       2d 184, 195 (2008). However, we have a duty to avoid constitutional questions whenever
       possible. In re E.H., 224 Ill. 2d 172, 180 (2006). Likewise, if it is reasonably possible to
       construe the challenged statute in a manner that preserves its constitutionality, we have a

                                                   - 11 -
       duty to do so. People v. Melongo, 2014 IL 114852, ¶ 20. Our directory reading of section
       60(c) does just that, while also strictly construing the Regional Planning Act so as not to
       enlarge the powers of the special district, as required. See Baker, 2015 IL App (1st) 141157,
       ¶ 39.
¶ 35        In reaching this conclusion, we also reject plaintiffs’ claim that the MPO Policy
       Committee is a “board within” the Chicago Metro Planning Agency. The statutes make clear
       that these are two separate legal entities, as does the very evidence on which plaintiffs rely.
       The Federal Transportation Administration certification review, for example, states “The
       MPO Policy Committee and the Chicago Metro Planning Agency Board are independent
       entities but work at the policy level to review staff and committee work to ensure consistency
       and consensus are achieved.” Plaintiffs also maintain that the MPO Policy Committee’s use
       of the Chicago Metro Planning Agency offices or resources somehow converts the MPO
       Policy Committee into a body subject to the Chicago Metro Planning Agency. However the
       federal regulations specifically contemplate that MPOs may use “the staff resources of other
       agencies, non-profit organizations, or contractors to carry out selected elements of the
       metropolitan transportation planning process.” 23 C.F.R. § 450.310(f) (2014). That the
       Chicago Metro Planning Agency and the MPO Policy Committee must act collaboratively
       does not make them one and the same entity under the law, nor as plaintiffs suggest, does it
       make the Chicago Metro Planning Agency hold higher authority over the MPO Policy
       Committee.
¶ 36        Finally, we note that to the extent plaintiffs make certain assertions throughout their brief
       without citation to legal authority or development of argument, we have declined to address
       them. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2017) (an appellant must set forth contentions
       on appeal and the reasons therefore, with citation to the authorities and the pages of the
       record relied on); Marzouki v. Nagar-Marzouki, 2014 IL App (1st) 132841, ¶ 12 (issues must
       be clearly defined and supported by pertinent authority and failure to develop an argument
       results in waiver). Plaintiffs, for example, assert defendants violated the Public Private
       Agreements for the Illiana Expressway Act (605 ILCS 130/1 et seq. (West 2014)), which was
       enacted in 2010, but, aside from citing one section of the statute, have not developed any
       argument with supporting legal authority for their claim. In addition, given our holding, we
       need not address plaintiffs’ remaining contention that the trial court erred in failing to specify
       its findings of unconstitutionality. |

¶ 37                                       CONCLUSION
¶ 38      For the foregoing reasons, we affirm the judgment of the circuit court granting summary
       judgment in favor of defendants and against plaintiffs, albeit based on different grounds.

¶ 39      Affirmed.




                                                   - 12 -